Citation Nr: 0101990	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-10 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to May 1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in July 1999.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's audiometric test results of December 1999 
yielded findings consistent with literal designations of 
level II for the right and left ears.  



CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for the service-connected bilateral hearing disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.87 
including Diagnostic Code 6100 (1998); 38 C.F.R. §§ 3.102, 
4.7, 4.85 including Diagnostic Code 6100 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected bilateral defective hearing 
is currently evaluated as noncompensably disabling.  The 
results of a VA audiometric examination performed in December 
1999 reported pure tone air conduction thresholds as 35, 35, 
70 and 70 decibels in the right ear at 1000, 2000, 3000 and 
4000 hertz, respectively.  Like measurements of the left ear 
were 45, 45, 60 and 60 decibels.  The average of the pure-
tone thresholds for each ear was 52.5, which more nearly 
approximates 53 decibels.  A speech discrimination score of 
88 percent was recorded for the right ear, while a score of 
84 percent was noted for the left ear.  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2000).  

To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  

When both the old and the new rating criteria are applied to 
the results of the veteran's September 1999 audiometric test, 
a numeric score of II for both the right and left ears is 
obtained.  Table VII of § 4.87 (1998) and Table VII of § 4.85 
(2000) provide for the assignment of a noncompensable 
evaluation under Diagnostic Code 6100 when the veteran has 
these numeric scores.  

Consequently, an increased evaluation for the veteran's 
bilateral hearing loss is not warranted under either the old 
or the new provisions of the rating schedule and the 
preponderance of the evidence is against the assignment of a 
compensable evaluation for the service-connected bilateral 
hearing loss.  



ORDER

An increased (compensable) rating for the service-connected 
bilateral hearing loss is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

